Citation Nr: 0620043	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  00-17 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to a compensable rating for duodenal ulcer 
with hiatal hernia.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for disability 
manifested by leg cramps.

4. Entitlement to service connection for mild calcified 
aortic stenosis.

5. Entitlement to service connection for gum disease, 
including as secondary to aortic stenosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C., but 
given the veteran's residence, the case was subsequently 
transferred to the RO in Roanoke, Virginia.  That RO 
currently has jurisdiction over the case.  The veteran 
testified before the undersigned Judge at the Central Office 
in April 2004.  The Board remanded this matter for further 
development in August 2004. 

The issue of service connection for gum disease, secondary to 
aortic stenosis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For duodenal ulcer with hiatal hernia, clinical findings 
revealed flat abdomen, bowel sounds decreased, and no masses 
or tenderness shown; however, chronic complaints of 
substernal pain and recurrent epigastric distress without 
evidence of considerable impairment of health were noted in 
medical records.     

2.  Evidence shows in service treatment for Baker's cyst, 
left knee; however, no current disability involving the left 
knee is found to be related to service or is presumed to be 
incurred in service.  

3.  Evidence shows in service complaints and treatment for 
leg cramps; however, a disability manifested by leg muscle 
cramps is not related to service. 

4.  Giving the veteran the benefit of the doubt, the 
objective and competent medical evidence demonstrates that 
his mild calcified aortic stenosis is attributable to his 
active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent rating, but 
no higher, for duodenal ulcer with hiatal hernia have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. § 4.114, Diagnostic Codes 7305, 7346 (2005).

2.  A left knee disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1101,1110, 
1112, 1131, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).

3.  Disability manifested by leg cramps was not incurred in 
or aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

4.  Resolving doubt in the veteran's favor, mild calcified 
aortic stenosis began during active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The initial agency decision was made prior to the enactment 
of 38 U.S.C.A. § 5103(a) and therefore, it was not possible 
to provide proper notification before initial adjudication.  
The Board recognized the insufficiency of proper notice in 
this case and remanded in August 2004 in order to be assured 
that the veteran received proper notification.  Following the 
remand, the veteran received proper notice of his claims in 
an August 2004 letter.  The August 2004 letter met all four 
elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The August 2004 letter provided the veteran with 
a summary of the evidence, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession.  No other evidence was 
identified or submitted by the veteran.  The veteran was also 
provided notice of applicable laws and regulations, and a 
discussion of the facts of the case, and the basis for denial 
in a February 2006 supplemental statement of the case.  

As sufficient and timely notice was provided to the veteran, 
it is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The August 2004 letter 
did not include adequate notice of an affective date for the 
increased evaluation claims on appeal, or disability ratings 
and effective dates for the service connection claims on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The veteran has not raised or appealed any issue 
involving earlier effective date for his duodenal ulcer with 
hiatal hernia claim.  Any issue pertaining to the appropriate 
disability rating or effective date to be assigned to those 
service connection claims is not ripe.  The Board will 
otherwise not comment on any potential disability rating or 
effective date claim as it does not have jurisdiction over 
such claims at this time.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

The claims file includes numerous service medical records and 
VA medical records, VA examination reports with addendum, as 
well as statements and testimony from the veteran.  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II.  Disability Evaluations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. Part 4 (2005).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  Consideration is to 
be given to all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Pertinent to this case, in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  The Court 
discussed that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as 'staged' ratings.  The 
Court also made clear that it's holding in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), (which indicates that when 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

Service connection for duodenal ulcer with hiatal hernia was 
granted in a July 1998 rating decision, which then assigned a 
noncompensable evaluation under the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7305.  Under Diagnostic Code 7305, 
evidence of mild symptomatology with recurrent symptoms once 
or twice yearly warrants the assignment of a 10 percent 
disability evaluation.  Evidence of a moderate duodenal ulcer 
manifested by recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations, warrants the assignment 
of a 20 percent disability evaluation.  A 40 percent 
disability evaluation requires evidence of a moderately 
severe duodenal ulcer that is less than severe but that 
causes impairment of health manifested by anemia and weight 
loss or that results in recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 60 percent evaluation requires evidence of a 
severe duodenal ulcer manifested by pain that is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2005).

In addition to Diagnostic Code 7305, the Board will also 
evaluate the claim under Diagnostic Code 7346 for hiatal 
hernia.  38 C.F.R. § 4.114 (2005).  Under Diagnostic Code 
7346, a 10 percent evaluation is warranted for hiatal hernia 
with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation 
is warranted for symptoms of pain, vomiting, material weight 
loss and hematesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health. 

The regulations state that ratings under diagnostic codes 
7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. § 
4.114 (2005).  Consequently, certain coexisting diseases in 
this area do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 
(2005). Therefore, separate evaluations for peptic ulcer 
disease, a deformity of the duodenal bulb and duodenitis are 
not available.

The rating criteria for certain disorders of the digestive 
system were revised, effective July 2, 2001.  Those changes 
pertain to diagnostic codes unrelated to the evaluation of 
the veteran's service-connected disability.  As such, the 
revisions have no bearing on the veteran's case.

Upon review, there is no competent medical evidence that the 
veteran has recurrent duodenal ulcers to warrant a 
compensable evaluation under Diagnostic Code 7305.  VA 
examination report dated in May 1998 noted that evaluation of 
the abdomen resulted in findings of soft bowel, non tender, 
no hepatosplenomegaly, and no palpable masses.   At his 
hearing, the veteran indicated that nothing was going on with 
his ulcer, except he tried to watch what he eats.  The 
veteran further stated that he does not receive treatment for 
his ulcer problems.    

The most recent evaluation, a March 2005 VA examination 
report noted that the veteran complained of recurring 
heartburn.  The veteran stated that he had a barium swallow 
and upper endoscopy, which diagnosed gastroesophageal reflux 
disease (GERD) and hiatal hernia, and a "stomach ulcer."  
The examiner indicated that the veteran was unaware of his 
duodenal ulcer diagnosis.  Examination of the digestive 
system revealed a flat abdomen, bowel sounds decreased, and 
no masses or tenderness shown.   The diagnosis was recurring 
substernal pain, diagnosis of gastro esophageal reflux 
disease with hiatal hernia and previous diagnosis of stomach 
ulcer.  

Based upon all the medical evidence of record, a compensable 
evaluation is not warranted under Diagnostic Code 7305.  
38 C.F.R. § 4.114, Diagnostic Coe 7305.  However, a 10 
percent evaluation is warranted under Diagnostic Code 7346.  

During his testimony, the veteran stated that he experiences 
acid reflux quite frequently, three times a week, which he 
then takes Tums to alleviate his symptoms. He also complained 
of bloating in the stomach.  This is supported by VA 
treatment records from September 2000 noting complaints of 
GERD.  The diagnosis was GERD and the veteran was prescribed 
Prilosec.  A diagnosis of recurring substernal pain, 
diagnosis of GERD with hiatal hernia was noted in the March 
2005 VA examination report.  

Based upon the above findings and the veteran's continual 
complaints of GERD and bloating, the Board finds a 10 percent 
evaluation is warranted under Diagnostic Code 7346.  However, 
the Board does not find that a 30 percent or higher 
evaluation is warranted under Diagnostic Code 7346 as there 
are no clinical findings showing pyrosis or dysphagia, or 
that his hiatal hernia results in considerable impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 6346 (2005).       

The Board notes that the veteran's representative asserted in 
an April 2006 VA Form 646 that the March 2005 VA examination 
was inadequate because the examiner initially did not have 
the claims file for review and after the examiner reviewed 
the claims file, the examiner provided no reassessment of the 
veteran's condition.  Indeed, the examiner did not provide a 
reassessment in the October 2005 addendum; however, the 
examiner did make reference to the veteran's subjective 
complaints in the report and there were no supportive 
clinical findings.  Review of the claims file did not change 
the clinical findings or subjective complaints from the March 
2005 examination, which was consistent with the veteran's 
prior examination of record and his testimony in 2004.  An 
etiology opinion was not necessary in the increased 
evaluation claim.  The primary importance was the veteran's 
clinical medical condition, which the examiner provided. 

For the reasons provided above, a 10 percent rating, but no 
higher, is warranted for the veteran's initial evaluation 
claim for duodenal ulcer with hiatal hernia.  This 
determination is based upon consideration of applicable 
provisions of the rating schedule.  Additionally, however, 
there is no showing that the veteran's service-connected 
duodenal ulcer with hiatal hernia currently under 
consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-scheduler basis.  38 C.F.R. § 
3.321(b)(1) (2005).  

II.  Service Connection

The veteran is claiming service connection for Baker's cyst, 
left knee, disability manifested by leg cramps, and mild 
calcified aortic stenosis.  Service connection may be granted 
for disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  Certain chronic disabilities, such 
as arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert, supra.  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Left Knee Disability

Based upon a review of the record, the evidence demonstrates 
prior treatment in service for a Baker's cyst, left knee; 
however, no current left knee disability is shown to be 
related to service.  

Service medical records show that the veteran received 
treatment in 1992 for a Baker's cyst.  Specifically, 
treatment for a ruptured Baker's cyst was shown in a February 
1992 clinical record.  Treatment consisted of Naprosyn and 
physical therapy.  While there was no further reference to an 
ongoing Baker's cyst problem after February 1992, the records 
do show continual complaints of left knee pain from the 
veteran.  A November 1992 record noted complaints of pain for 
nine months and a buckling sensation as well.  A July 1993 x-
ray report was negative for arthritis of the left knee.  

Complaints of chronic left knee pain are also shown 
immediately after separation from service.  VA medical 
records in 1993 show complaints of left knee pain.  In his 
testimony, the veteran indicated that he continues to 
experience chronic knee pain.  However, post-service medical 
evidence did not reveal a clear diagnosis.  Despite a July 
2003 private medical record noting a prior total left knee 
replacement surgery, the veteran testified that he has never 
had knee surgery.      

In the March 2005 examination report, the examiner noted the 
veteran's complaints of recurring knee pain since the 1980s.  
Clinical evaluation revealed no tenderness to palpation or 
swelling.  There was some slight loss of contour of the left 
knee, but no instability noted.  Range of motion was flexion 
to 100 degrees active, 130 degrees passive, and extension to 
0 degrees with no pain, weakness fatigability, decreased 
endurance or incoordination.  X-rays revealed mild 
arthropathy.  The diagnosis was recurring left knee pain, 
arthritis.  In the October 2005 addendum, the examiner 
indicated that he reviewed the claims file and commented that 
although the veteran received treatment for a Baker's cyst in 
service, no permanent disability was ever established.  The 
only current diagnosis was arthritis by x-ray report.  

Based on the examiner's clinical findings and review of the 
record, it is not shown that the veteran's treatment for a 
Baker's cyst in service resulted in a permanent disability.  
While the Board does not doubt the veteran's testimony that 
his current chronic left knee pain started in service, pain 
is not a diagnosis for VA purposes.  38 C.F.R. § 3.303.  The 
only current diagnosis is left knee arthritis.  

The veteran's representative argued in an April 2006 VA Form 
646 that the examiner failed to comply with the intent of the 
directive of the remand.  In the Board remand, the examiner 
was asked to provide a diagnosis, which he did in this case.  
The only diagnosis made in service was Baker's cyst and as 
the examiner noted, this did not result in a permanent 
diagnosable disability.  In answering both questions, the 
examiner complied with the Board's directive.  In fact, the 
Board finds the examiner's opinion to be competent evidence 
as it was based on examination of the veteran, including 
subjective complaints, and review of the claims file.  The 
examiner's findings are also supported by the claims file.  
Although the veteran was not given a physical as part of his 
retirement examination from service, there is no post-service 
medical evidence of a recurrent Baker's cyst or any diagnosis 
involving the left knee other than pain or arthritis.  The 
veteran even testified that his left knee pain is gone 
following his left hip surgery.  (T. 5).  

The remaining question is whether the veteran's left knee 
arthritis is related to service, or was first diagnosed 
within one year following separation from service.  Here, 
there is contradictory evidence as to when the veteran was 
first diagnosed with left knee arthritis.  An August 1993 VA 
evaluation record noted a diagnosis of degenerative joint 
disease of the left knee.  However, closer inspection of the 
report indicates that this diagnosis was not based on x-ray 
evidence.  It specifically stated that x-ray findings were 
not returned or available.  A September 1993 VA evaluation 
report noted that x-rays were negative and no definitive left 
knee arthritis diagnosis was given.  The arthritis issue was 
finally resolved in a February 1998 x-ray report, which 
revealed normal knee.  No joint effusion or significant 
arthritic change was seen.  As a result, the veteran's left 
knee arthritis was not diagnosed until after 1998, many years 
following service.  As such, the veteran is not entitled to a 
presumption.  38 C.F.R. §§  3.307, 3.309.  There is also no 
relationship between left knee arthritis, diagnosed many 
years after service, and service.   

Based upon the above, the Board concludes that the 
preponderance of the evidence is against an etiological 
relationship between the veteran's current left knee 
arthritis and active duty service.  The veteran's Baker's 
cyst resolved and did not result in a permanent disability. 
Thus, the veteran's service connection claim for left knee 
disability is denied.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability Manifested by Leg Cramps

Service medical records show complaints of and treatment for 
leg cramps.  A March 1976 clinical record noted an injury to 
the right thigh.  The veteran was given temporarily physical 
restrictions.  No chronic disability is noted.  The 
retirement examination report dated in November 1992 noted 
complaints of muscle cramps since 1981, but no diagnosis was 
given in service that is attributable to the muscle cramps.  
Moreover, after reviewing the medical evidence, the March 
2005 VA examiner opined in his October 2005 addendum that 
while recurrent leg cramps was reported in service, no 
diagnosis was established.  No diagnosis involving leg cramps 
were noted in the retirement examination.  While there was 
mention of some greater left saphenous vein insufficiency, 
the examiner indicated that no disability was established in 
service.  

Following service, a May 1998 VA examination report showed a 
diagnosis of insufficiency of the left great saphenous vein.  
However, the cause of the left leg pain, or insufficiency of 
the left great saphenous vein, appears to be related to a 
non-service connected disability.  A June 1999 VA clinical 
record ruled out any neurological cause for the left leg 
pain.  An August 1999 VA clinical record appeared to have 
related the left leg pain to the veteran's chronic left hip 
disability.  Private medical records revealed that the 
veteran was diagnosed with advanced arthritis of the left hip 
and required a total left hip replacement in July 2003.  The 
veteran testified that since his left hip replacement, the 
pain or cramps in his left leg have lessened.  Moreover, the 
veteran indicated that his private physician, Dr. Maximus 
informed him that the left leg pain was due to his left hip 
problems. 

In sum, the medical evidence shows no disability involving 
left leg cramps other than greater saphenous vein 
insufficiency, which was not diagnosed until years after 
separation from service.  In addition, no etiological opinion 
relates the veteran's current leg cramps, including greater 
saphenous vein insufficiency, to service.  In fact, it 
appears from the veteran and supporting medical evidence that 
the leg cramps are related to his left hip disorder, which is 
not service-connected.  For the right leg, no disability is 
noted.         

Based upon the above, the Board concludes that the 
preponderance of the evidence is against service connection 
for disability manifested by leg cramps.  Thus, the veteran's 
service connection claim for disability manifested by leg 
cramps is denied.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Mild Calcified Aortic Stenosis 

The medical evidence demonstrates extensive treatment for 
calcified aortic without obstruction in service and a current 
diagnosis of mild calcified aortic stenosis.  Service medical 
records note complaints of chest pain in 1989 and in 1992.  
In March 1992, the veteran was diagnosed with angina and was 
transferred to a cardiac unit.  The cardiac unit found on 
examination the heart a systolic murmur within the 3rd and 4th 
intercostal space in the left sternal area.  The cardiac unit 
initially diagnosed rule out chest pain syndrome stenosis, 
angina.    Following evaluations, laboratory tests, and 
approximately five days of hospitalization, the veteran was 
diagnosed with possible coronary artery disease, stenosis of 
the valves of the aorta, and given instructions for a stress 
test to be performed.  An April 1992 stress test revealed 
findings of coronary heart disease.  In June 1992, the 
veteran received an elective catheterization.  Findings from 
the catheterization indicated calcific aortic valve without 
evidence of significant obstruction.  Aortic valve stenosis 
as an etiology was dismissed.  Retirement examination noted 
aortic valve without evidence of significant obstruction.  

VA examination report dated in May 1998 noted a diagnosis of 
mild calcific aortic stenosis.  VA cardiovascular evaluation 
dated in April 2003 further noted loud systolic ejection 
murmur consistent with aortic stenosis and an early diastolic 
decrescendo murmur of aortic insufficiency.  Following a 
transthoracic echocardiogram (TTE), catheterization, and 
transesophageal echocardiogram (TEE), a final diagnosis of 
mild aortic stenosis, left ventricular hypertrophy with 
diastolic dysfunction, and absence of obstructive coronary 
disease was given.  Private medical records from Dr. Moon 
dated in July 2003 confirmed the diagnosis of aortic stenosis 
and insufficiency.  VA examination report dated in March 2005 
also diagnosis mild calcific aortic stenosis.  

Given the diagnoses from the May 1998 VA examination report, 
and subsequent VA and private medical records summarized 
above, it appears that mild calcific aortic stenosis is a 
diagnosis, and therefore meets the definition of diagnosis 
for service-connected purposes.  38 C.F.R. § 3.303. 

The medical evidence also shows that it is at least as likely 
as not that there is a  relationship between the veteran's 
in-service aortic problems and his current diagnosis of 
aortic stenosis.  The October 2005 addendum to VA examination 
report dated in March 2005 indicated that there is some basis 
for dating the veteran's current mild aortic stenosis to his 
time in military service; however, it does not appear that 
any disability or cardiac hemodynamic abnormality was 
diagnosed at that time.  

Based upon the above information and giving the benefit of 
the doubt to the veteran, the Board finds that the veteran's 
aortic stenosis began in active military service, was chronic 
following active military service, and was otherwise related 
to active military service.  


ORDER

Entitlement to a 10 percent rating for duodenal ulcer with 
hiatal hernia is granted.

Entitlement to service connection for Baker's cyst, left 
knee, is denied. 

Entitlement to service connection for disability manifested 
by leg cramps is denied. 

Entitlement to service connection for mild calcified aortic 
stenosis is granted.


REMAND

Regarding the service connection claim for gum disease, 
secondary to aortic stenosis, a February 2006 VA medical 
opinion indicates that the veteran's gum disease is not 
related to military service.  However, the record does not 
include an etiological opinion to determine whether the 
veteran's gum disease is related to his now service-connected 
aortic stenosis.  38 C.F.R. §§ 3.159, 3.310.    

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the veteran 
VA examination to ascertain the nature, 
extent, and etiology of his gum disease. 
The claims file, including this remand, 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should 
determine whether the veteran's gum 
disease is very likely, at least as 
likely as not, or highly unlikely that 
the veteran's gum disease is related to 
his service-connected mild calcified 
aortic stenosis.  Detailed reasons and 
bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinion.

2.  The RO/AMC should adjudicate the 
claim.  If the determination remains 
adverse to the veteran, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


